PER CURIAM.
*576Appellant, Arthur Williams, appeals the summary denial of his motion for postconviction relief alleging newly discovered evidence filed pursuant to Florida Rule of Criminal Procedure 3.850(b)(1). In his motion, Appellant argues that the affidavits of two inmates who allegedly witnessed the murders for which Appellant was convicted are newly discovered and that the inmates' testimonies would have led to an acquittal at trial.
The trial court summarily denied the motion finding that the affidavits are not exculpatory and referenced portions of the trial transcripts. However, the portions of the transcripts designated by the trial court do not appear in our record. We are therefore unable to review the trial court's denial. See Fowler v. State , 67 So.3d 1073, 1074 (Fla. 1st DCA 2011).
As such, we reverse and remand for the trial court to attach records that conclusively refute Appellant's allegations or to hold an evidentiary hearing.
REVERSED and REMANDED.
BERGER, EISNAUGLE and HARRIS, JJ., concur.